Opinion by
William W. Poster, J.,
The Act of April 21, 1855, P. L. 264, sec. 6, provides, that “No new dwelling or other building within the said city shall front upon any street, alley or court which shall be of less width than twenty feet, or without being made to recede so *596that such street, alley or court shall be of that width, the buildings on each side equally receding. The damages for such widening shall be assessed and paid to the owner in manner provided by law in case of opening streets.”
This piece of legislation has been before the Supreme Court in the case of Guarantee Trust, etc., Co. v. Philadelphia, 30 Leg. Int. 240, on a contention as to the meaning of the word “ front ” as used in the act. Precedently, two cases had been decided in the common pleas, In re Perry’s Court, 30 Leg. Int. 116, and Philadelphia v. Michener, 30 Leg. Int. 116. The effect of these decisions was to hold that, within the meaning of the act, a building might “ front ” on more than one street or alley. Both cases were cited to the Supreme Court in Guarantee Trust Company v. Philadelphia; supra. While no opinion is filed in the last named case, yet the report of it indicates that the construction placed by the Supreme Court' on the act quoted, was that a building could have but one “ front.” It was a hearing on appeal from preliminary injunction, but the merits of the cause were involved in, and determined by, the result. In that case the defendants commenced the erection of a building fronting on Chestnut street. One of the sides was on Carpenter’s court, which was only fourteen feet and five and one half inches wide. The city of Philadelphia filed a bill to restrain the erection of the building until the defendants receded from their line, so as to make said court twenty feet wide as required by the act of April 21, 1855. The injunction was granted pro forma, but was dissolved on appeal. It is interesting to note that the argument for the appellant was supplemented by an opinion from Hon. Eli. K. Price, whose professional interest in the legislation was well-known. In the report of the case, his opinion (furnished as amicus curiae), is spread out at length, and contains reasons which doubtless convinced the court and certainly justified the judgment. This case has, I believe, been generally regarded as settling what was before a vexed question, and has been followed by the lower courts in Ridgeway v. Philadelphia, 1 W. N. C. 143, In re Gay’s Court, 1 W. N. C. 356, and City v. Neumann, 16 Phila. 99.
It is a judicial precedent decisive of the case before us. Here the Penn. Mutual Life Ins. Company purchased several prop*597erties, and erected a building fronting on Chestnut street and running north to Chant street. On the westerly side of the rear of the building was Kelly street running out to Chant street. The company, in order to make Kelly street twenty feet wide, receded four feet for a distance of forty-four feet, and on the new line constructed their building. By the act of 1855, construed as above indicated, their building “ fronted ” on Chestnut street, and not on Kelly street. Their act of recession was, therefore, voluntary. Such a recession cannot be made the basis of a demand for damages from the city.
Judgment affirmed.